Citation Nr: 9906676	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-26 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $5,439.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The Board notes that the veteran did not dispute the validity 
of the amount of debt created; therefore, this decision is 
limited to the issue of entitlement to waiver of recovery of 
overpayment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's spouse, P.J.M., died on November [redacted], 
1984.

3.  The veteran married J.L.M. on January 1, 1987.

4.  In August 1996 the RO received notice that the veteran 
married J.L.M. on January 1, 1987.

5.  The veteran's indebtedness did not result from fraud, 
misrepresentation or bad faith.

6.  Recovery of overpayment of compensation in the amount of 
$4,507 would defeat the intended purpose of the benefits.

7.  Recovery of overpayment of compensation in the amount of 
$932 would not be against the principles of equity and good 
conscience.



CONCLUSIONS OF LAW

1.  Recovery of the overpayment of compensation benefits in 
the amount of $4,507 would violate the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  38 
C.F.R. §§ 1.963(a), 1.965(a) (1998).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $932 would not violate the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Pertinent VA law provides that the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce 
occurs.  38 U.S.C.A. § 5112(b)(2) (West 1991);  38 C.F.R. 
§ 3.501(d)(2) (1998).  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. 
§ 3.401(b)(1) (1998).  

Payment of monetary benefits based on an increased award of 
dependency compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (1998).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302(West 1991);  38 C.F.R. § 1.965(a) 
(1998).

Factual Background

The record reflects that the veteran's spouse, P.J.M., died 
on November [redacted], 1984.  

On January 1, 1987, the veteran married J.L.M.

In August 1996 the RO received notice that the veteran 
married J.L.M. on January 1, 1987.

In January 1997 the RO notified the veteran that his 
disability compensation award had been amended and that an 
overpayment had been created.  Subsequently, the award was 
amended to reflect the August 1996 receipt of notice of the 
veteran's marriage to J.L.M.

In his February 1997 request for waiver of overpayment, the 
veteran stated that his failure to report the death of his 
spouse in November 1984 was unintentional and due to shock.  
He noted that he had in fact remarried in January 1987, and 
requested waiver for the debt created after that date.

In his September 1997 substantive appeal, the veteran stated 
that he failed to notify the RO of the death of his first 
spouse as a result of shock and grief.  He stated that he was 
not pursuing waiver as a matter of hardship, but as a matter 
of principle and fairness.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302.  The Board 
concurs with the COWC decision as to the lack of evidence of 
fraud, misrepresentation, or bad faith; however, before 
recovery of indebtedness can be waived, it must also be shown 
that it would be against the principles of equity and good 
conscience to require the veteran to repay the debt to the 
government.  38 C.F.R. §§ 1.963, 1.965.

Based on the above evidence, the Board finds that the veteran 
is entitled to a waiver of recovery in the amount of $4,507 
($5,439/140 months (December 1984 to September 1996) x 116 
months (January 1987 to September 1996)) of the overpayment 
of compensation benefits, because he was in fact married on 
January 1, 1987, and collection of the debt in this amount 
would defeat the purpose of compensating the veteran for his 
dependent.  The Board finds his fault in the creation of the 
debt is outweighed by the intended purpose of the benefit 
payments.

In addition, although the RO did not receive notice of the 
death of the veteran's first spouse and his remarriage until 
August 1996, the Board finds extenuating circumstances in 
this case which must be considered.  The veteran has provided 
credible argument that he failed to notify the RO of his 
spouse's death because of shock and grief.  The record also 
reflects that he acted diligently in providing necessary 
information upon receipt of the RO's notice of his omission.

However, the Board finds that requiring the veteran to repay 
the remainder of the overpayment created, in the amount of 
$932, would not violate the standard of "Equity and Good 
Conscience."  The veteran would be unjustly enriched if he 
were allowed to retain the higher compensation payment during 
a period in which he was not married.  There is no evidence 
that repayment of this amount would cause undue financial 
hardship or that the veteran's reliance on the benefit 
payment resulted in a changed position to his detriment.  


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $4507 is granted.

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $932 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 7 -





